Citation Nr: 1609025	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981, from November 2002 to October 2003, and additional service with the Army National Guard. 

In February 2014, the Board reopened and remanded service connection for PTSD, an acquired psychiatric disorder other than PTSD, and for an acquired psychiatric disorder for the purpose of establishing eligibility to treatment.  Entitlement to a TDIU was subsequently added to the appeal.  While the RO did not conduct the requested development with regard to the appeal for service connection for PTSD, in light of the grant of service connection for an acquired psychiatric disorder below, an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has recharacterized the claims for service connection for PTSD and for an acquired psychiatric disorder other than PTSD a single claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bipolar disorder and PTSD.

2.  An acquired psychiatric disorder was not "noted" at service entrance. 

3.  The evidence shows, clearly and unmistakably, that bipolar disorder preexisted service.

4.  The evidence does not show, clearly and unmistakably, that bipolar disorder was not aggravated by service.

5.  A VA psychologist has diagnosed the Veteran with PTSD related to identified in-service stressors.  

6.  The issue of entitlement to service connection for an acquired psychiatric disorder for the purpose of establishing eligibility for treatment under 
38 U.S.C.A. § 1702 is moot.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection an acquired psychiatric disorder, to include bipolar disorder and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The appeal on the issue of an acquired psychiatric disorder for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702 is dismissed as moot.  38 U.S.C.A. §§ 1702, 1710 (West 2014); 38 C.F.R. §§ 3.384, 17.36 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

Service Connection for an Acquired Psychiatric Disorder

The Veteran served on two separate periods of active duty, from September 1977 to September 1981 and from November 2002 to October 2003.  His second period of service included service in Bosnia from February 2003 to September 2003.  He contends that preexisting bipolar disorder was aggravated in service and that PTSD is due to service in Bosnia.  He does not contend that an acquired psychiatric disorder is related to his initial period of service.  

The Board finds that the Veteran has currently-diagnosed bipolar disorder and PTSD. VA and private treatment records show that he has been diagnosed with bipolar disorder since at least 1999.  The record shows that he continues to receive regular treatment for bipolar disorder.  The record also shows that he has a current diagnosis of PTSD, identified in VA treatment records dated from 2008 to 2009.  

Next, an acquired psychiatric disorder was not "noted" at service entrance.  Service treatment records for the period from November 2002 to October 2003 do not appear to be complete in this case, but include a September 2003 separation examination report.   A September 2003 post-deployment examination is also of record.  Where a veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist a veteran in developing a claim, and to explain its decision when the medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

Service treatment records do not include an enlistment examination report and do not otherwise identify any psychiatric complaints in service or at service separation.  Thus, with respect to the claimed acquired psychiatric disorders, the Veteran is presumed to be sound at service entrance.  

Because a psychiatric disability was not "noted" at service entrance, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  See Wagner, 370 F.3d at 1097.  In this case, the evidence shows, clearly and unmistakably, that bipolar disorder preexisted service.  In that regard, private treatment records document treatment for bipolar disorder, anxiety, and depression in 1999.  The Veteran continued to receive treatment for bipolar disorder from 1999 to 2002.  A diagnosis of PTSD was not indicated prior to service.  

Next, the evidence does not show, clearly and unmistakably, that bipolar disorder was not aggravated by service.  Instead, the record contains conflicting evidence as to whether there was aggravation of bipolar disorder in service.  Specifically, the record shows that the Veteran was treated for bipolar disorder from 1999 to 2002 with medication management.  September 2003 post-deployment and separation examinations do not identify psychiatric complaints in service.  However, the record shows that he resumed private psychiatric treatment in October 2003 after service separation.  

VA treatment records indicate that psychiatric symptoms related to bipolar disorder increased in severity shortly after service separation.  VA and private treatment records show that the Veteran was seen for psychiatric care with greater frequency beginning in 2004.  He was admitted at a VA hospital for inpatient treatment for bipolar disorder in June 2004.  At that time, he had a GAF score of 43, indicating serious symptoms or serious impairment in social and occupational functioning.  See DSM-IV at 46-47.  Inpatient treatment records show that he identified a worsening of symptoms and a worsening of anger control after his return from Bosnia in September of.  This included incidents of spousal abuse, with no physical abuse indicated prior to his deployment.  

There is also conflicting medical opinion evidence with regard to whether bipolar disorder increased in severity post-service.  A July 2004 VA examiner opined that the Veteran's bipolar disorder was, more likely than not, related to active duty service based on examination and a review VA medical records.  Conversely, a March 2005 VA examiner opined, "based upon the preponderance of evidence," that the Veteran was exhibiting a pre-military mental health disorder which was not aggravated by service.  He reasoned that the Veteran did not receive mental health treatment in service, and did not have any indication of aggravation shown by personnel records.

An October 2009 VA psychologist opined that the Veteran had PTSD, separate from bipolar, but that the trauma also aggravated bipolar disorder, consistent with a stress dyathesis formulation.  In providing the opinion, the VA psychologist referred to a comprehensive psychiatric evaluation completed earlier in October 2008.  An October 2009 PTSD evaluation also noted significant trauma related symptoms, ongoing, that were not present prior to the Veteran's Bosnia deployment.  

A June 2014 VA examiner, who also provided the March 2005 opinion, opined that bipolar disorder preexisted service and was not aggravated beyond the natural progression of active duty service, reasoning that records show nothing out of the ordinary or extreme occurred in Bosnia, and the Veteran's separation examination was normal.

While there are contradictory medical opinions in the record, the opinions offer a rationale and are based on the clinicians' medical knowledge and are probative.  The Board finds that the VA psychologist, who offered an October 2009 opinion is acquainted with the Veteran's psychiatric treatment history.  Because there is probative medical evidence which identifies aggravation of bipolar disorder in service, the evidence is not clear and unmistakable that bipolar disorder was not aggravated in service. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court held that the burden is not on the claimant to show that the claimed disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn, 25 Vet. App. at 231-235.  The Court also emphasized that concerns for articulated, sound reasoning for a medical conclusion are "at their zenith" when VA attempts to carry its burden of rebutting either prong of the presumption of soundness by clear and unmistakable evidence.  Therefore, the presumption of soundness at service entrance has been rebutted by clear and unmistakable evidence, and the weight of the evidence shows that preexisting bipolar disorder was aggravated in service.  

Next, the Board finds that the Veteran has a current diagnosis of PTSD. In an April 2008 VA psychiatric treatment report, a VA psychiatrist identified significant symptoms of PTSD and referred him for a CAPS assessment to verify the diagnosis.  In October 2008, he completed psychological testing for PTSD.  He identified in-service stressors related to the death of a friend in a motor vehicle accident and the clearing of mass graves in Bosnia.  His stressors were described in detail during the evaluation.  

The Veteran completed a Clinician Assessed PTSD Symptom Scale - DSM-IV interview for both the motor vehicle accident trauma and the clearing of mass graves.  The VA psychologist stated that the Veteran appeared to have sufficient symptoms to warrant the PTSD diagnosis, although PTSD was noted to be at a mild level.  She noted that he reported significant trauma related symptoms that were not present prior to his Bosnia deployment.    

A second CAPS evaluation was completed in October 2009.  The VA psychologist opined that the Veteran endorsed a sufficient number of symptoms to indicate that he continued to meet criteria for a PTSD diagnosis.  The VA psychologist opined in an October 2009 addendum opinion that the Veteran met the diagnostic criteria for PTSD.  The 2008 and 2009 diagnoses of PTSD provided by a VA psychologist based on separate CAPS assessments, which included a discussion of the Veteran's in-service stressors, are probative.  

Next, there is credible supporting evidence of an in-service stressor.  The Veteran has identified in-service stressors related to clearing mass graves in Bosnia and witnessing the death of a friend in an automobile accident.  The stressors were described in detail during an October 2008 and October 2009 PTSD evaluations and were found, by a VA psychologist, to be of sufficient gravity to support a diagnosis of PTSD.  While development was not conducted to attempt to corroborate the identified stressors through official sources, the Veteran's account of the claimed in-service stressors is credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2015).  

The 2008 and 2009 CAPS evaluations, which included an evaluation of the reported stressors, tend to verify the credibility of such reports and the evaluations show that PTSD symptoms were not identified prior to service.  The Veteran's report of witnessing the death of a friend tends to fit within the definition of hostile military activity as he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others and is credibly reported.  Resolving reasonable doubt in his favor on this question, an identified in-service stressor has been sufficiently corroborated by evidence of record. 

In sum, a VA psychologist has provided DSM-IV diagnoses of PTSD and has related it to the Veteran's in-service stressors.  See 38 C.F.R. § 3.304(f)(3).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for both bipolar disorder and PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Purpose of Establishing Eligibility for Treatment

The Veteran had service during the Persian Gulf War era.  See 38 C.F.R. § 3.2(i) (the wartime period for the Persian Gulf War era is defined as beginning on August 2, 1990 and ending on a date to be prescribed by Presidential proclamation or law).

Under 38 U.S.C.A. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval, or air service if such veteran develops such disability (1) within two years after discharge or release from the active military, naval, or air service; and before the end of the two-year period beginning on the last day of the Persian Gulf War.  

As the Veteran has now been awarded service connection for an acquired psychiatric disorder, the issue of service connection for a mental illness for purposes of establishing eligibility for VA treatment under 38 U.S.C.A. § 1702 is moot.  See 38 C.F.R. § 17.37(b) (2015).  He will be afforded equal or greater access to VA treatment by virtue of his now-established award of service connection for psychiatric disability.  See 38 U.S.C.A. § 1710 (West 2015); 38 C.F.R. § 17.36 (2015).  As such, the appeal as to this specific issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim. 



ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, is granted.

The claim for entitlement to treatment of an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1702 is moot, and that appeal for benefits is dismissed.


REMAND

A remand is required prior to adjudication of the claim for a TDIU.  Service connection for an acquired psychiatric disorder has been granted pursuant to the Board's decision above, but the disability has not yet been rated.  As the assigned rating would affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. 
§ 4.16(a), the claim for TDIU is not yet ripe for adjudication and shall also be remanded to the AOJ for readjudication pending the assignment of ratings for an acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take any additional development as deemed necessary to address the claim for a TDIU.
 
2.  After all development has been completed, the RO should readjudicate entitlement to a TDIU pending the assignment of ratings for a service-connected acquired psychiatric disorder.  

If the benefits sought are not granted, the RO should furnish the Veteran and his attorney with a supplemental statement of the case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


